Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-24 are pending.  Claims 1-13 the subject of this FINAL Office Action.  Claims 14-24 are withdrawn.  

Claim Interpretations
	In light of the specification, “internal amplification control [IAC], comprising a single oligonucleotide primer and a nucleic acid template” means the IAC reaction/system only has one primer for the template/IAC.

Claim Rejections - 35 USC § 112- Indefiniteness - Maintained
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Further in claims 4 and 8, it is entirely unclear how the probe “activates.”
	Response to Arguments 
	The Office is not convinced of error by Applicants’ arguments in the Reply 09/14/2022 because the claims fail to state what the probe does when it “activates.”  For example, this could be activate to cause a fluorescent emission; activate to cleave itself or something else; activate to extend; r any number of possible activities.  Pointing to examples in the specification fails to define the very broad language is the claims.

Claim Rejections - 35 USC § 102 - Maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; 

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7 and 10-12 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by TISI (WO2010007355A1).
	As to claim 1, TISSI teaches IAC systems using linearly-amplified IAC using single primer (page 4, paragraph 1 - page 6, paragraph 3; figures 1-3; page 8, last
paragraph - page 10, paragraph 1; figures 4-8, 11; examples 1-6; claims 1-2, 4-24).
	The internal control can be amplified using a non-exponential (e.g. linear) nucleic acid amplification and the test-sample using an exponential nucleic acid amplification. Tli RNaseH can elicit linear amplification of polynucleotides in a linear-like fashion under
conditions used to perform methods such as LAMP or RDC. In this way an internal
control can be achieved by adding to the amplification mixture the internal control
polynucleotide (defined as a polynucleotide having no homology to the target
polynucleotide and no deliberate primer binding sites for any of the primers used that
can be acted on by the additive) and e.g. Tli RNaseH. Since the internal control is amplified linearly, if there is only one primer, no new templates are formed and amplification is linear with each cycle, and hence one can assume that even if the internal control template is present in higher concentration than the target nucleic acid, the amplification of the template of the internal control would not consume reagents at a faster rate than the amplification of the target nucleic acid.
	As to claims 2-3, TISI teaches single primer extended (id.).
	As to claim 5, TISI teaches target proteins (pgs. 10-11).
	As to claim 6, TISI teaches environmental sample (pg. 16).
	As to claim 10, TISI teaches fluorescent signals (pg. 14).
	As to claim 11, TISI teaches quantifying IAC (pgs. 11, 15, 16, 17).
	As to claim 12, TISI teaches reference/control samples (pg. 2).
	Response to Arguments 
	The Office is not convinced of error by Applicants’ arguments in the Reply 09/14/2022 because TISI very clearly states to amplify in the same reaction vessel both IAC and target nucleic acid using common linear amplification techniques such as SDA.  Applicants’ claims are simply too broad, and encompass so many species of linear IAC amplification with target nucleic acids that TISI anticipates.  
	Applicants’ arguments are not commensurate to the claims.  The claims only require linear amplification of an IAC, and linear or exponential amplification of a target nucleic acid.  TISI very clearly teaches as much.  Applicants argue that 
	The principle underlying the method of Tisi is different from the method of claim 1 since Tisi requires different reaction kinetics of the target and control nucleic acids, and uses the result of these different reaction kinetics to distinguish between the two reactions carried out in the same vessel.
	Because amplification of the IAC as defined in the present claims is required to be linear, the IAC does not consume PCR reagents faster than that of the target nucleic acid in the sample even if the IAC template is present at a higher concentration than that of the target sample. Moreover, if the IAC is present at a lower concentration than that of the unknown sample, the amplicon is still amplified as expected. IAC amplification when the IAC is present at a lower concentration is as expected because the IAC requires a lower amount of reagents for a linear amplification than it would if amplification of the IAC was an exponential amplification. This addresses the problem with competitive and non-competitive internal amplification controls often used in amplification methods, such as real-time PCR assays

(pgs. 8-9).  The purpose or “principle” is immaterial to the very broad claim.  This arguments fails because the claims recite to use an IAC with a single primer, and a target nucleic acid in either exponential or linear amplification.  TISI very clearly teaches to linearly amplify (e.g. SDA) both IAC and target nucleic acid in a same vessel.  Even if the claims were amended to reflect Applicants’ arguments, yet TISI clearly states that the IAC can be amplified linearly/non-exponentially, while the target nucleic acid is amplified exponentially (pgs. 5-6, for example).  In fact, the purpose of TISI is identical to Applicants’ argued purpose: “less chance of the amplification associated with the internal control, out-competing that of the test-sample” (pg. 6).  Thus, the rejections are maintained.
	Applicants should consider amending their claims to recite one of the actual IAC used in their examples (SEQ ID NOS: 10 and 17), which would yield allowable subject matter.  

Claim Rejections - 35 USC § 103 - Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over TISI, in view of HOORFAR ET AL: "Practical considerations in design of internal amplification controls for diagnostic PCR assays.", JOURNAL OF CLINICAL MICROBIOLOGY, vol. 42, no. 5, 1 May 2004 (2004-05-01), pages 1863-1868, XP055004901, ISSN: 0095-1137, DOI: 10.1128/JCM.42.5.1863-1868.2004.
	TISI teaches the elements of claim 1 as explained above.  TISI does not explicitly teach hydrolysis probes.
	However, Hoorfar provides motivation to apply common hydrolysis probes for IAC detection and quantification.  It discusses, inter alia, ways of constructing competitive and noncompetitive internal amplification control (IAC) sequences. It also discusses how DNA can be embedded in a vector system, and that linearized (loop-free), recombinant plasmid DNA, including the IAC sequence, serves as template in the PCR. It also describes hydrolysis probes (TaqMan) used in PCR to obtain a specific hydrolysis in the inner region of the chimeric DNA to distinguish the PCR signal of the target and IAC in a real-time PCR assay (see page 1864, right-hand column, paragraph 3 - page 1868, left-hand column, paragraph 1; tables 1-2). Hence, it would be obvious to the skilled person to use plasmids as templates having one or more complementary sequence to the single oligonucleotide primer and hydrolysis probes in the method described in TISI.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar hydrolysis probes to familiar IACs to quantify IACs with a reasonable expectation of success.

Claims 7 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over TISI, in view of SAGNER (US 20020058262).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to optimize familiar result-effective variables of DNA polymerase concentration, primer concentration, and ratio of template nucleic acid to target nucleic acid according to the application with a reasonable expectation of success.
As to claim 1, TISI teach as much.
	TISI does not explicitly teach the DNA polymerase concentration, primer concentration, and ratio of template nucleic acid to target nucleic acid of claims 7 and 13.
	However, TISI and SAGNER demonstrate that a skilled artisan would have been familiar with such result-effective variables.  TISI teaches to optimize polymerase and primer concentrations, along with IAC and target nucleic acid ratios using familiar techniques (pgs. 9-10, 15).  SAGNER teaches the same (claims 1, 7-8, paras. 0222, 0244, for example).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to optimize result-effective variables of DNA polymerase concentration, primer concentration, and ratio of template nucleic acid to target nucleic acid according to the application to yield predictable results with a reasonable expectation of success.
	Response to Arguments 
	The Office is not convinced of error by Applicants’ arguments in the Reply 09/14/2022 because TISI very clearly states to amplify in the same reaction vessel both IAC and target nucleic acid using common linear amplification techniques such as SDA.  Applicants’ claims are simply too broad, and encompass so many species of linear IAC amplification with target nucleic acids that TISI anticipates.  
	Applicants’ arguments are not commensurate to the claims.  The claims only require linear amplification of an IAC, and linear or exponential amplification of a target nucleic acid.  TISI very clearly teaches as much.  Applicants argue that 
	The principle underlying the method of Tisi is different from the method of claim 1 since Tisi requires different reaction kinetics of the target and control nucleic acids, and uses the result of these different reaction kinetics to distinguish between the two reactions carried out in the same vessel.
	Because amplification of the IAC as defined in the present claims is required to be linear, the IAC does not consume PCR reagents faster than that of the target nucleic acid in the sample even if the IAC template is present at a higher concentration than that of the target sample. Moreover, if the IAC is present at a lower concentration than that of the unknown sample, the amplicon is still amplified as expected. IAC amplification when the IAC is present at a lower concentration is as expected because the IAC requires a lower amount of reagents for a linear amplification than it would if amplification of the IAC was an exponential amplification. This addresses the problem with competitive and non-competitive internal amplification controls often used in amplification methods, such as real-time PCR assays

(pgs. 8-9).  The purpose or “principle” is immaterial to the very broad claim.  This arguments fails because the claims recite to use an IAC with a single primer, and a target nucleic acid in either exponential or linear amplification.  TISI very clearly teaches to linearly amplify (e.g. SDA) both IAC and target nucleic acid in a same vessel.  Even if the claims were amended to reflect Applicants’ arguments, yet TISI clearly states that the IAC can be amplified linearly/non-exponentially, while the target nucleic acid is amplified exponentially (pgs. 5-6, for example).  In fact, the purpose of TISI is identical to Applicants’ argued purpose: “less chance of the amplification associated with the internal control, out-competing that of the test-sample” (pg. 6).  Thus, the rejections are maintained.
	Applicants should consider amending their claims to recite one of the actual IAC used in their examples (SEQ ID NOS: 10 and 17), which would yield allowable subject matter.  

Prior Art
	The following prior art teaches IAC in linear amplification reactions (e.g. SDA): US 20060014170; US 20050233331; US 20080044816; US 20100136513.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON A PRIEST/Primary Examiner, Art Unit 1637